MARKS, J.
This is an appeal from a judgment and order dismissing an information charging defendant in two counts with violating the provisions of subdivision 3 of section 337a of the Penal Code.
The information was dismissed on the ground that this subdivision of section 337a of the Penal Code was unconstitutional because it, in connection with the Horse Racing Act (Stats. 1933, eh. 769; Deering’s Gen. Laws, 1937, Act 3421; sec. 25a, art. IV, Const.), violated the provisions of the *847Fourteenth Amendment to the Constitution of the United States and Article I of the state Constitution.
The identical issues were presented and decided in People v. Frank Sullivan, ante, p. 539 [141 P.2d 230], which furnishes us the authority for our ruling here. There is no need of repeating the arguments used and the authorities cited in that case.
For the reasons and upon the authorities there set forth the judgment and order are reversed.
Griffin, Acting P. J., concurred.
Respondent’s petition for a hearing by the Supreme Court was denied October 21, 1943.